

114 HR 5864 IH: Mental Health Training Enhancement for First Responders Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5864IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. McNerney introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for mental health
			 training for law enforcement, and for other purposes.
	
 1.Short titleThis Act may be cited as the Mental Health Training Enhancement for First Responders Act of 2016. 2.Mental Health training for law enforcementSection 2991(b)(5)(I) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(b)(5)(I)) is amended by adding at the end the following:
			
 (v)Mental health training for law enforcementFunds may be used for specialized training for law enforcement officers, consistent with the following:
 (I)The training provides officers with an understanding of— (aa)mental illnesses and their impact on individuals, families, and communities;
 (bb)signs and symptoms of mental illnesses; (cc)stabilization and de-escalation techniques;
 (dd)disposition options; (ee)community resources; and
 (ff)funding for States to create a database for all public safety and outreach. (II)The training includes—
 (aa)role play scenarios on responding to mental health crises; (bb)group problem solving exercises;
 (cc)addressing issues specific to the community; (dd)participation by mental health personnel, experienced officers, and other stakeholders;
 (ee)cross training with law enforcement and mental health professionals; (ff)verbal de-escalation skills; and
 (gg)presentations from and interaction with people who have experienced and recovered from mental health crises and with family members who have cared for someone with mental illness.
 (III)In the case of training for call-takers and 911 dispatchers, the training includes recommendations on—
 (aa)establishing if the caller or others at the address has a previous record of mental health issues, drug abuse, violence, or victimization;
 (bb)determining if any individual at the address from which the call is placed poses a threat of harm to himself or herself, or to others;
 (cc)determining if there is a weapon involved in a situation with regard to which an emergency call is placed;
 (dd)establishing best practice standards for handling emergency calls to be shared interagency; (ee)supplementing training with a concise list of questions to ask, compiled in partnership between law enforcement officials and mental health professionals; and
 (ff)relaying information correctly to any emergency responders to the emergency call. . 3.Ounce of prevention grantSection 30102 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13742) is amended—
 (1)in subsection (a)— (A)in paragraph (3), by striking ; and at the end and inserting ;;
 (B)in paragraph (4), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (5)placing law enforcement officers at local education agencies. ; and (2)in subsection (b), by inserting after private nonprofit entities the following: , mental health entities.
 4.Community schools youth services and supervision grant programSection 30401(b)(B) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13791(b)(B)) is amended by adding at the end the following:
			
 (ix)Mental health entities..  